Citation Nr: 1122281	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  06-07 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1971 to July 1974 and on active duty for special work from October 2001 to April 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claim. 

In June 2009, the Veteran testified at a Board hearing before the undersigned at the RO in Waco, Texas.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

In February 2009, October 2009, and July 2010, the Board remanded the claim for further development.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDING OF FACT

The preponderance of the evidence of record is against a finding that etiologically relationship exists between the Veteran's military service and his current bilateral hearing loss disability.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by active military service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this matter on several occasions.  In February 2009, the Board remanded the claim in order for the Veteran to be afforded a personal hearing before a Veterans Law Judge.  In June 2009, the Veteran testified at a Board hearing before the undersigned at the RO in Waco, Texas and a transcript of that hearing has been associated with the Veteran's VA claims folder.

In October 2009, due to conflicting VA examination reports in May 2005 and November 2007, the Board remanded the matter to afford the Veteran a VA examination and medical opinion to determine whether the Veteran was currently diagnosed with hearing loss for VA rating purposes and, if so, whether the Veteran's hearing loss was due to his military service; and to readjudicate the claim.  The Veteran was provided an examination in November 2009, the report of which noted that hearing thresholds were below those recognized by VA as denoting hearing loss, and that speech recognition scores were 92 percent in each ear.  The VA examiner concluded that that the Veteran did not have bilateral hearing loss for rating purposes.  The claim was readjudicated in a February 2010 supplemental statement of the case.  

In July 2010, the Board determined that the November 2009 VA examination report was inadequate.  The Board noted that the Veteran exhibited bilateral hearing loss for rating purposes as demonstrated by his speech recognition scores, and the November 2009 VA examiner mistakenly indicated that the Veteran did not have bilateral hearing loss for rating purposes and failed to render an opinion as to a medical nexus.  Accordingly, the Board once again remanded the matter so that a health care profession with appropriate expertise could review the Veteran's VA claims folder and provide an opinion, with supporting rationale, as to whether the Veteran's currently diagnosed bilateral hearing loss is at least as likely as not related to his military service, to include his report of in-service noise exposure; and to readjudicate the claim.  Subsequently, in August 2010, a VA opinion was rendered addressing the etiology of the Veteran's currently diagnosed bilateral hearing loss, as will be discussed in further detail below.  The claim was also readjudicated in a March 2011 supplemental statement of the case. 

Thus, there is compliance with the Board's remand instructions.   See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in April 2005, prior to the July 2005 rating decision,  the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  In an October 2009 letter, the RO notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated in subsequent supplemental statements of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations throughout the appeal.  While the Board indicated in its July 2010 remand that the November 2009 VA examination report was inadequate, the August 2010 examination report reflects that the examiner reviewed the Veteran's claims folder and rendered an appropriate opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Additionally, as noted above, the Veteran presented personal testimony before the undersigned in June 2009.  Thus, the duties to notify and assist have been met.

Analysis

The Veteran essentially contends that he currently has a bilateral hearing loss disability related to his first period of military service.  He asserts that he has hearing loss due to exposure to acoustic trauma in service from that first period of service, but indicated minimal noise exposure during his second period of service.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria. Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).

Service connection for sensorineural hearing loss may be established based on a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  See 38 U.S.C.A. 
§§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010); see also VA Under Secretary for Health letter dated October 4, 1995 (it is appropriate for VA to consider sensorineural hearing loss as an organic disease of the nervous system and, therefore, a presumptive disability).

As detailed above, in order to establish service connection for the claimed condition, there must be (1) medical evidence of a current disability; (2) evidence of the in-service incurrence or aggravation of a disease or injury or evidence of a service-connected disability; and (3) evidence of a nexus between (1) and (2).  See Hickson, supra.

The record shows that the Veteran currently has bilateral hearing loss for VA compensation purposes as noted in VA examination reports of record.  Hickson element (1) is accordingly met as to a bilateral hearing loss disability.

With respect to element (2), in-service disease or injury, the Board will separately discuss disease and injury.

A review of the service treatment records, including the examination report at service discharge, does not reveal diagnoses or complaints of hearing loss in service.  There is also no evidence of hearing loss within the one year presumptive period after service.  See 38 C.F.R. §§ 3.307, 3.309(a) (2010).  Accordingly, Hickson element (2) is not met with respect to disease.

Turning to in-service injury, the Board notes that the Veteran has asserted that he sustained acoustic trauma during his first period of active service.  He contends that he was exposed to noise in service from tanks and helicopters.  His military occupational specialty was a sharpshooter.  The Veteran testified that he worked around tanks and helicopters in service.  Specifically, he testified that he worked as crew chief aboard Black Hawk helicopters near the end of his military career.  The Board notes that the Veteran is competent to give evidence about what he experienced and hearing problems are subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board further finds that the Veteran's assertions are credible as they are consistent with the record of evidence.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). Therefore, the Board finds that the Veteran was exposed to acoustic trauma during his first period of service.  Hickson element (2) is therefore satisfied.

With respect to crucial Hickson element (3), medical nexus, the question presented, i.e., the relationship, if any, between the Veteran's current bilateral hearing loss and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Pursuant to the Board's July 2010 remand, a VA opinion was rendered in August 2010.  Based on review of the claims folder, the VA examiner determined that the Veteran's hearing loss was less likely than not related to his military service.  in reaching her opinion, the examiner cited to the examination reports at service enlistment and discharge and the November 2007 VA examination report showing hearing within normal limits, and the Veteran's potential for occupational noise exposure working as a barber for the last 32 years.  

The Veteran has submitted no competent medical nexus evidence contrary to the opinion cited above.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (noting it is a claimant's responsibility to support a claim for VA benefits).

As to the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").   

In this case, there is no dispute that Veteran is competent to report difficulty with his hearing because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this regard, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) (stating that "[S]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In this case, while competent to report difficult difficulty hearing, the Veteran is not competent to render an opinion regarding the etiology of such current disability.  That is, he is not competent to relate any currently disability to in-service noise exposure. 

To the extent that the Veteran's is competent to report a continuity of symptomatology related back to military noise exposure, the Veteran's finds his contentions are not credible.  The Board is within its province to weigh that testimony and to make a credibility determination.  Here, the Board finds that the Veteran's reported history of continued hearing loss since his first period of active service, while competent, is nonetheless not credible.   First, the Veteran denied having hearing trouble on the Report of Medical History at service discharge in 1974.  Also, emphasis is placed on the gap between discharge from his first period of active duty service when he was exposed to acoustic trauma and the first indication of hearing loss as noted in the May 2005 VA examination report, 31 years after service separation from his relevant period of service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  Even taking into account the Veteran's testimony at his hearing that he first sought medical attention for his hearing loss in 2003, that is still 29 years after service discharge.  Notably, periodic examination reports (i.e. October 1984, October 1988, and February 1994 from the Veteran's service in the National Guard all show that upon evaluation that hearing was within normal limits.

Next, the Board notes that the Veteran has been inconsistent in his history of experiencing hearing loss.  The Veteran testified at his hearing that he has had hearing loss since he was first discharged from service in 1974, and a June 2006 statement from the Veteran's friend indicated that she has known the Veteran since 1994 and he has had hearing trouble ever since that time.  However, the Veteran consistently denied any hearing loss or ear trouble during his service in the National Guard.  On an October 1984 Applicant Medical Prescreening Form, the Veteran indicated no as to the inquiry of ear trouble or loss of hearing.  On an October 1984 Report of Medical History, he indicated having ear, nose, or throat trouble but clarified on the report that he had a tonsillectomy and he specifically denied hearing loss.  Likewise, on the Reports of Medical History in October 1988 and February 1994, the Veteran denied having hearing loss.  In any case, supporting medical evidence is required to show chronicity and continuity of symptomatology.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (finding that there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Such evidence is lacking in this case.  There is simply no evidence, other than statements from the Veteran, to support the assertions that the Veteran had bilateral hearing loss since separation from his first period of service.  Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (finding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (noting that although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

As noted above, to the extent that the Veteran himself, or his representative, contends that a medical relationship exists between his current disability and service, the Board acknowledges that the Veteran is competent to testify as to his observations. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's hearing loss and any instance of his military service, to include noise exposure, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Additionally, in a single-judge Memorandum Decision issued by the United States Court of Appeals for Veterans Claims, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Here, while the Veteran is competent to describe his in-service noise exposure as well as his current symptoms, the Board accords his statements regarding the etiology of his disability little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the Veteran has offered only conclusory statements regarding the relationship between his in-service noise exposure and his current disorder.  In contrast, the August 2010 VA examiner provided a detailed rationale in support of her opinion that hearing loss was not related to service, and cited to the relevant evidence of record.  For this reason, the VA examiner's opinion is the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  As such, the preponderance of the evidence weighs against a finding that the Veteran's current hearing loss disability is due to any event or injury in service. 

Therefore, Hickson element (3), medical nexus, has not been satisfied, and the claims fail on this basis.

In the absence of any persuasive evidence that the Veteran's current hearing loss disability is etiologically related to active service, service connection is not warranted and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


